Citation Nr: 0201283	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  95-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Determination of proper initial rating effective prior to 
January 5, 1996 for sesamoid bone condition of the right 
foot.

2.  Determination of proper initial rating effective as of 
March 1, 1996 for sesamoid bone condition of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran has an unverified period of 
active service from April 1990 to April 1994.

Additionally, per a July 1998 VA form 119 (Report of 
Contact), the veteran is seeking increased ratings for all of 
her service-connected disabilities, which at this time 
include asthma, maxillary sinusitis with migraine headaches, 
endometriosis with adhesions and dysmenorrhea, allergic 
rhinitis, and recurrent ear infection.  However, as the only 
issues currently before the Board are those set forth on the 
title page of this decision, these matters are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  Prior to January 5, 1996, the veteran's sesamoid bone 
condition of the right foot more nearly approximated a 
disability medically characterized as moderate in degree, but 
not moderately severe.

3.  As of March 1, 1996, the veteran's sesamoid bone 
condition of the right foot has been productive of chronic 
foot pain which chronically affects her vocational and 
avocational activities, and thus, more nearly approximates a 
severe foot injury.


CONCLUSIONS OF LAW

1.  The initial rating assigned to the veteran's sesamoid 
bone condition of the right foot effective prior to January 
5, 1996 is not appropriate, and the criteria for a 10 percent 
rating for such right foot disability have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5284 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); Fenderson v. West, 12 Vet. App. 119 (1999); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

2.  The initial rating assigned to the veteran's sesamoid 
bone condition of the right foot effective as of March 1, 
1996 is not appropriate, and the criteria for a 30 percent 
rating for such right foot disability have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5284 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); Fenderson v. West, 12 Vet. App. 119 (1999); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction.

As a preliminary matter, the Board is satisfied that all 
assistance to the veteran by VA has been provided, as 
required by law.  On November 9, 2000, the President signed 
the "Veterans Claims Assistance Act of 2000," Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claims were pending 
on the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the Court's decision in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  See 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set for below, the VA has 
complied with the Veterans Claims Assistance Act of 2000 as 
well as the recent implementing regulations.

First, VA has a duty to notify the veteran and his/her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been informed, via the Statement of the Case in December 
1994, and the various Supplemental Statements of the Case 
issued in 1995, 1996, 1998 and 1999, of the evidence needed 
to prove her claims on appeal.  The notification requirement 
has therefore been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran underwent a VA examination in 1997, and the 
record includes extensive VA medical treatment records dated 
from 1994 to 1999.  Other than the evidence already contained 
within the claims files, the veteran has not referenced any 
additional unobtained evidence that might aid her claims or 
that might be pertinent to the bases of the claims.  
Furthermore, the veteran was given the opportunity to present 
testimony during the appeal hearing at the RO in July 1995, 
and during the travel Board hearing before the undersigned 
member of the Board in September 2001.  Thus, the duty to 
assist requirement has been satisfied as well.

Finally, although the veteran has not been provided with 
specific information concerning the VCAA, the present appeal 
is in compliance with the requirements of the new law, as 
discussed above.  Under these circumstances, VA has done 
everything reasonably possible to assist the veteran, and a 
remand would serve no useful purpose.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.

II.  Initial Ratings.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his/her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his/her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

In this case, the veteran was granted in a November 1994 
rating decision entitlement to service connection for the 
residual scar of excision of a sesamoid bone in the right 
foot.  At this time, she was assigned a 0 percent disability 
evaluation, under Diagnostic Code 5284, effective April 13, 
1994.  Subsequently, in a February 1996 rating decision, such 
award was recharacterized as a sesamoid bone condition of the 
right foot, and was increased to a 100 percent evaluation 
under 38 C.F.R. § 4.30 only from January 5, 1996 to February 
29, 1996.  At present, the veteran is seeking an increased 
initial rating in excess of 0 percent for her right foot 
disability.

During her July 1995 RO hearing and the September 2001 travel 
Board hearing, the veteran testified that she underwent two 
surgeries for her right foot  in 1994 and 1996, respectively, 
and that her right toe curls up as the surgeries involved her 
foot tendons.  At present, she reports it is uncomfortable to 
wear high heels/dress shoes and difficult to find shoes 
fitting her foot, and as well as that she wears orthotics and 
special shoes issued by VA.  She also testified that she 
currently works as a project support specialist in the 
information technology field which requires her to stand on 
her feet for several hours at a time while performing 
presentations/charting.  She also has intermittent right foot 
pain, which is exacerbated with prolonged standing, and has 
scars secondary to her foot surgeries which are stiff and 
cause her toes to spread out even more.

Under Diagnostic Code 5284, a 10 percent rating is warranted 
for moderate foot injuries. For an award in excess of 10 
percent, the evidence must show that the claimant suffers 
from a foot injury which is moderately severe, warranting a 
20 percent disability. And, a 30 percent rating would be 
assigned upon a showing that the claimant suffers from a foot 
injury which is severe in degree.  In addition, the actual 
loss of use of the foot would warrant a 40 percent 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5284 
(2001).

As the veteran's right foot disability also includes residual 
scars from prior surgeries, as further discussed below, other 
potentially applicable Diagnostic Codes are 7803, 7804, 7805. 
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001); Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly 
holding that the BVA's selection of a Diagnostic Code may not 
be set aside as arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law, if 
relevant data is examined and a reasonable basis exists for 
its selection).  In this respect, a 10 percent evaluation, 
which is the maximum allowed, is warranted for scars (other 
than burn scars or disfiguring scars of the head, face or 
neck), if superficial, poorly nourished with repeated 
ulceration; or superficial, tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804 (2001).  And, an increased evaluation in excess of 10 
percent may be assigned in proportion with the limitation of 
function of the part affected. 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001).

Additionally, with respect to the musculoskeletal system, the 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for an orthopedic disorder 
should reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (2001).  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (2001).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2001).

A.  Initial Rating Effective Prior to January 5, 1996
for Sesamoid Bone Condition of the Right Foot.

The award for the veteran's right foot disability was made 
effective April 13, 1994, which is the day following her 
discharge from service.  The veteran's service medical 
records include extensive medical records describing the 
treatment she received for right foot problems.  
Specifically, June 1993 notations show she complained of 
sesamoid pain in the right foot and that she had had an 
injury to the plantar surface of the first metatarsal 
phalangeal joint about 12 months prior.  X-rays taken of her 
right great toe were normal.  Subsequently, in September 
1993, the veteran underwent surgery for the excision of the 
right foot fibular sesamoid.  And, x-rays taken in January 
1994 revealed fragmented remnants of the right fibular 
sesamoid following the sesamoidectomy.

In January 1994, the veteran's right foot was examined during 
service.  At this time, she presented evidence of thickening 
of scar on the dorsum of the first interspace of the right 
foot.   Her range of motion was within normal limits, and no 
crepitation or limitation of motion was noted.  She had mild 
discomfort to palpation of the plantar aspect of the first 
metatarsal phalangeal joint.  And, in February 1994, she 
received a steroid shot into the first metatarsal phalangeal 
joint of the right foot.

In March 1994, the veteran was again examined during her 
service.  At this time, she complained of hardness under her 
right foot incision and some occasional stiffness of the 
joints of the right toe.  She had a hypertrophic scar on the 
dorsum of the first interspace of the right foot, and 
palpation did not elicit complaints of pain.  She was 
prescribed a steroid injection in the first right 
metatarsophalangeal joint.

Following her discharge from service, the veteran was 
examined by VA in August 1994.  At this time, she reported a 
history of right foot sesamoid bone excision, and of 
remaining bone chips embedded in the tendons of the foot 
productive of pain.  Upon examination, she had a 2 by 1/2 inch 
scar on the dorsum of the right foot at the junction of the 
great toe and the next toe.  The scar was well healed.  No 
functional defects were noted in the feet, as well as no 
joint swelling/atrophy or tenderness to palpation.  She was 
able to walk on heels and toes, had normal gait and posture, 
and was able to supinate and pronate both feet.  Her 
diagnosis at this time was status post surgery sesamoid bone 
removal to the right foot.

Lastly, in January 1996, the veteran underwent surgery at the 
St. Louis VA Medical Center for the excision of the fibular 
sesamoid fragment of the right foot.  The preoperative 
diagnosis was painful fibular sesamoid fracture of the right 
foot. 

Upon a review of the evidence, the Board finds that, from 
April 1994 to January 1996, the veteran's right foot 
disability was characterized by a hypertrophic scar on the 
dorsum of the first interspace of the right foot with 
reported stiffness of the joint.  However, palpation did not 
elicit complaints of pain, and the scar was well healed.  As 
well, during the August 1994 examination, she did not have 
functional defects of the feet, and no joint swelling/atrophy 
was noted.  She was able to walk on heels and toes, had 
normal gait and posture, and was able to supinate and pronate 
both feet. 

However, taking into consideration the veteran's testimony of 
pain during her appeal hearings, and per the January 1996 
medical notations from the St. Louis VA Medical Center 
confirming the veteran's complaints of pain via a 
preoperative diagnosis of painful fibular sesamoid fracture 
of the right foot, the Board finds that the veteran's right 
foot disability more nearly approximates a disability 
medically characterized as moderate in degree, but not 
moderately severe.  As the evidence is at least in relative 
equipoise, the Board finds that the initial rating assigned 
for the veteran's sesamoid bone condition of the right foot, 
effective prior to January 5, 1996, is not appropriate, and a 
10 percent disability evaluation is granted under Diagnostic 
Code 5284.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5284; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995); Gilbert v Derwinski, 1 Vet. App. 
49, 55-57 (1990).

Lastly, the Board notes that, prior to January 1995, the 
veteran had a 2 by 1/2 inch scar on the dorsum of the right 
foot at the junction of the great toe and the next toe.  
However, the evidence simply does not show that she had 
superficial, poorly nourished scars with repeated 
ulcerations; superficial, tender and painful scars on 
objective demonstration; or scars productive of limitation of 
function of the affected area. As such, the criteria under 
Diagnostic Codes 7803, 7804 and/or 7805 have not been met in 
this case.  See 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 
7338, 7803, 7804, 7805 (2001); Butts v. Brown, 5 Vet. App. 
532 (1993).

B.  Initial Rating Effective as of March 1, 1996
for Sesamoid Bone Condition of the Right Foot.

Medical records from the St. Louis VA Medical Center (VAMC) 
dated from 1994 to 1999 extensively describe the treatment 
the veteran has received for various health problems 
including her right foot disability.  As noted above, January 
1996 notations reveal she underwent surgery for the excision 
of a fibular sesamoid fragment of the right foot.  The 
preoperative and postoperative diagnoses were the same: 
painful fibular sesamoid fracture of the right foot.  In 
April 1996, prosthetics were issued to the veteran (extra 
depth tracker shoes.).  And, February 1997 notations reveal 
she complained of right ankle pain and throbbing along the 
outside of the ankle following a motor vehicle accident.

The veteran was examined by VA in February 1997.  At this 
time, she presented evidence of a normal fat pad under the 
right first metatarsal joint.  She had active range of motion 
to the ankles and toes, and no atrophy was noted at this 
time.  However, she heel/toe walked with some pain.  She had 
a 1 1/2 scar on the dorsum of the right foot on the first web 
space, and a 1 inch scar on the plantar aspect of the first 
web space most adjacent to the fat pad.  No scar 
abnormalities were noted by the examiner.  Her diagnosis was 
chronic foot pain of the right first metatarsal phalangeal 
joint, mostly resolved, secondary to injury.  However, the 
examiner also noted that the veteran's chronic foot pain will 
no doubt chronically affect her vocational and avocational 
activities.

Upon a review of the evidence, the Board finds that, as of 
March 1, 1996, the veteran's sesamoid bone condition of the 
right foot has been found to be productive of chronic foot 
pain which chronically affects her vocational and avocational 
activities, and thus, more nearly approximates a severe foot 
injury.  As the evidence is at least in relative equipoise, 
the Board finds that the initial rating assigned for the 
veteran's sesamoid bone condition of the right foot, 
effective as of March 1, 1996, is not appropriate, and a 30 
percent disability evaluation, which is the maximum allowed, 
is granted under Diagnostic Code 5284.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5284; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
Gilbert v Derwinski, 1 Vet. App. 49, 55-57 (1990).

Lastly, the Board notes that, as of March 1996, the veteran's 
right foot disability includes a 1 1/2 scar on the dorsum of 
the right foot on the first web space, and a 1 inch scar on 
the plantar aspect of the first web space most adjacent to 
the fat pad.  However, the evidence simply does not show that 
she has superficial, poorly nourished scars with repeated 
ulcerations; superficial, tender and painful scars on 
objective demonstration; or scars productive of limitation of 
function of the affected area. As such, the criteria under 
Diagnostic Codes 7803, 7804 and/or 7805 have not been met in 
this case.  See 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 
7338, 7803, 7804, 7805 (2001); Butts v. Brown, 5 Vet. App. 
532 (1993).

III.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any of 
the claims for increased initial ratings.  In the instant 
case, however, the veteran does not claim, and the evidence 
does not show that the veteran's right foot disability has 
caused marked interference with employment, or the need for 
frequent periods of hospitalization; or have otherwise 
rendered impracticable the application of the regular 
schedular standards.  The Board acknowledges that, during the 
September 2001 travel Board hearing, the veteran testified 
that her right foot disability prevents her from wearing high 
heel shoes and/or dress shoes which are essential for her 
current employment, as well as that as a project support 
specialist in the information technology field she is 
required to stand on her feet for several hours at a time.  
Additionally, the Board notes that the February 1997 VA 
examination report found that the veteran's right foot 
disability would chronically affect her vocational 
activities.  However, as discussed above, the medical 
evidence only notes chronic interference with vocational 
activities, but not marked interference with employment (i.e. 
beyond that interference contemplated in the assigned 
ratings).  Under these circumstances, the Board determines 
that the criteria for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

















ORDER

The initial rating assigned for the veteran's sesamoid bone 
condition of the right foot, effective prior to January 5, 
1996, is not appropriate, and a 10 percent disability 
evaluation is granted, subject to provisions governing the 
payment of monetary benefits.

The initial rating assigned for the veteran's sesamoid bone 
condition of the right foot, effective as of March 1, 1996, 
is not appropriate, and a 30 percent disability evaluation is 
granted, subject to provisions governing the payment of 
monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

